Name: 2009/176/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 25Ã February 2009 appointing Judges and Advocates-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-03-07

 7.3.2009 EN Official Journal of the European Union L 63/13 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 25 February 2009 appointing Judges and Advocates-General to the Court of Justice of the European Communities (2009/176/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: (1) The terms of office of Messrs Vassilios SKOURIS, Allan ROSAS, Koen LENAERTS, Uno LÃ HMUS, Lars BAY LARSEN, Ms Rosario SILVA DE LAPUERTA, Messrs Jerzy MAKARCZYK, Endre JUHÃ SZ, Marko ILEÃ IÃ , JÃ ¡n KLUÃ KA, Aindrias Ã  CAOIMH, Ms Camelia TOADER, Mr Jean-Jacques KASEL, Judges, and those of Messrs LuÃ ­s Miguel POIARES PESSOA MADURO, DÃ ¡maso RUIZ-JARABO COLOMER, Ms Juliane KOKOTT and Ms Eleanor SHARPSTON, Advocates-General of the Court of Justice of the European Communities, expire on 6 October 2009. (2) A partial replacement of the members of the Court of Justice of the European Communities should take place for the period from 7 October 2009 to 6 October 2015. However, in the absence of a proposal, the appointment of two judges cannot take place until a later date, HAVE DECIDED AS FOLLOWS: Article 1 1. The following are hereby appointed Judges to the Court of Justice of the European Communities for the period from 7 October 2009 to 6 October 2015: Mr Lars BAY LARSEN Mr Aindrias Ã  CAOIMH Mr Endre JUHÃ SZ Mr Jean-Jacques KASEL Mr Koen LENAERTS Mr Uno LÃ HMUS Mr Allan ROSAS Mr Marek SAFJAN Ms Rosario SILVA DE LAPUERTA Mr Vassilios SKOURIS Mr Daniel Ã VÃ BY. 2. The following are hereby appointed Advocates-General to the Court of Justice of the European Communities for the period from 7 October 2009 to 6 October 2015: Mr Niilo JÃ Ã SKINEN Ms Juliane KOKOTT Mr DÃ ¡maso RUIZ-JARABO COLOMER Ms Eleanor SHARPSTON. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2009. The President M. VICENOVÃ 